Citation Nr: 0210943	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  02-04 148	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a clubfoot deformity of 
the left foot.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from October to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).



REMAND

A review of the record demonstrates that, in a correspondence 
received in April 2002, the veteran checked a box indicating 
that she wanted to appear at a hearing at the RO before a 
Hearing Officer.  In a letter dated later that month, the RO 
advised the veteran that she had been scheduled for such a 
hearing on May 23, 2002.  However, in a telephonic contact 
dated on May 6, 2002, the veteran canceled this hearing.

In a letter received in August 2002 the veteran then 
indicated that she wanted a videoconference hearing at the VA 
Clinic in El Paso, Texas.

Under the circumstances, a REMAND is required for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board by 
means of video-conference.  Notice of 
this hearing should be sent to the 
veteran.

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The Board also observes that 
additional due process requirements may be applicable as a 
result of the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA) and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

